Exhibit 10.53




Purchase Agreement




This Purchase Agreement (“Agreement”) is made and entered as of the 12th day of
June, 2008 by and between G2 Petroleum, LLC, a Delaware Corporation (“G2”) with
principal office at 3000 N Garfield, Suite 210, Midland, Texas 79705and Hull
Energy Corp, with principal office at 18851 NE 29th. Ave Aventura, FL
33009______________________________  (“HULL”).




Recitals:




A.

G2 is the owner of 100% of the Working Interests in the Leases  know as the
North Diamond Springs Prospect located in Freemont County (T32, 33N – R90, 91W),
Wyoming, pursuant to the Lease Assignments attached as Exhibit A here to(“Lease
Assignments”).  All capitalized terms used herein shall have the meanings
assigned to such terms in Section eleven (11) hereof.

a.

Diamond Springs: DOI / BLM Lease Serial Number W-150316 (Wind River Basin,
Freemont County, Wyoming [T32,33N – R90,91W] as part of three [3] parcels and
ten [10] sections), and as indicated on the leases as Attachment A representing
3317.32 acres of land.

i.

G2 owns 100% WI / 75% NRI

ii.

G2 has agreed to assign to HULL, and HULL has agreed to acquire 5% WI / 3.75%
NRI




Now, Therefore, for good and valuable consideration, the sufficiency of which is
hereby expressed, the parties agree as follows:




1.

Assignment of Leasehold Interest.

Upon payment and completion of other considerations detailed in Section 2:

a. G2 will assign to HULL or its appointed representatives 5% of the total
Working Interest in said lease(s), and 3.75% of the Net Revenue Interest for
said leases(s).

b. HULL or it appointed representative will transfer the appropriate funds in
U.S. dollars to G2 of its appointed representative.




2.

Payment Obligation.

Payment and other considerations will be put forward as follows:

a. HULL’s total obligation for purchase of said lease(s) will be $250,000.00 USD




b. G2 will provide to HULL any and all documentation deemed reasonable and
 legally acceptable to both HULL and HULL to allow for:

i.     G2 or it assigned representative will warrant good and marketable title
or governmental representation of title to such lease(s) free and clear of liens
and encumbrances.





--------------------------------------------------------------------------------

ii.    .Provide all completed, signed and stamped (by approved governmental
office) oil, gas or mineral lease assignments as listed in Section A above and
Attachment A.







4.

Deposit.

All parties agree that no deposit is necessary, but will require all of the
considerations put forward in section 2 to be held in escrow until a time of
mutual satisfaction on the part of both parties to this agreement.




5.

Revenue Distribution.

 Upon commercial production of a well upon the Lease(s) assigned hereunder, G2
or its assigned representative and/or it assignees operator will prepare and
file division orders with the state of Wyoming and/or the DOI / BLM reflecting
the Lease(s) assignments as stipulated by attachment A.  




6.

Representations of HULL.

HULL hereof represents and warrants to G2 that in connection with any sale or
assignment of interests in the Leases, (i) it will not make any
misrepresentation of a material fact or omit to make a statement that is
necessary to make any other representation made by G2 not misleading.   HULL
hereby indemnifies G2 against any loss, cost, expense or damages resulting from
G2’s breach of a representation or warranty contained herein




7.

Representations of G2.

G2 hereby represents and warrants to HULL that, to the best of its knowledge,
all logs, production data and reservoir analysis heretofore provided to HULL are
complete and accurate and a list of each such document is attached as Schedule 1
hereto; provided, however, any projections supplied by G2 are based on the good
faith estimates of G2 and C.P. Abrassart. – Geologist and are inherently subject
to uncertainty.  HULL hereby indemnifies G2 against any loss, cost, expense or
damages resulting from G2’s breach of representation or warranty contained
herein.




8.

Costs and Expenses.

      Each party will bear its own costs and expenses, including but not limited
to, accounting, legal and recording, in connection with the preparation of this
Agreement and the consummation of the transactions contemplated hereunder.




9.

Definitions.

Capitalized terms used herein shall have the following meanings:




 Working Interest “WI”:




Net Revenue Interest “NRI”:




AFE” as defined in the Operating Agreement.




“Complete” or “Completion” as defined in the Operating Agreement.








--------------------------------------------------------------------------------

“Recompletion” as defined in the Operating Agreement.




“Rework” as defined in the Operating Agreement.




“Working Interest” shall mean the ownership of an undivided share of an oil and
gas lease, subject to all expenses of operating such oil and gas lease, and
burdened by a pro-rata share of all non-Working Interests (i.e. royalty and
over-riding royalty interests).




10.

Integrated Agreement. This Agreement, together with the Exhibits and Attachments
hereto, represents the final understanding of the parties with respect to the
subject matter contained herein, and may be amended only by a written agreement
executed by each of the parties to be bound thereby.




11.

Binding Agreement.

  This Agreement is binding upon the parties and their permitted successors and
assigns.




12.

Governing Law.

 This Agreement shall be construed in accordance with the laws of the State
Delaware, the DOI and BLM.  




13

Arbitration.

            Any dispute hereunder shall be determined by binding arbitration
before a three (3) member panel under the rules of the American Arbitration
Association.  The party proposing the arbitration shall, in its notice to the
other party, designate or arbitrator, and the other party shall have (30) days
after receipt of notice of arbitration to designeate its own arbitrator.  The
two (2) arbitrators so selected shall select a third arbitrator, or failing to
agree on a third arbitrator, shall submit the selection to a federal judge
sitting in Casper, Wyoming.  Each party shall bear its own arbitration expenses
and the parties shall share the expense of the their arbitrator.




In Witness Whereof, the parties have executed this Agreement as of the day and
year first above written.







G2 Petroleum, LLC.




By: Everett Willard Gray II










Name:   [exhibit10002.gif] [exhibit10002.gif]




Title: President




Date:  June 12, 2008





--------------------------------------------------------------------------------







HULL Energy Corp.







By: Ronald Ratner__




Name: [exhibit10003.jpg] [exhibit10003.jpg]______




Title: _CEO / President_______















